  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 1 of 50 PageID #: 1




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


LUMINATI NETWORKS LTD.

               Plaintiff,

       v.                                            Case No.
BI SCIENCE (2009) Ltd.                               JURY TRIAL DEMANDED
               Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

       Pursuant to Fed. R. Civ. Pro. 15(a)(1)(B), Plaintiff, Luminati Networks Ltd. (“Luminati”)

brings this action under the patent laws of the United States, Title 35 of the United States Code,

and makes the following allegations against BI Science (2009) Ltd., also known as BI Science Inc.

(“BI Science” or “Defendant”):

                                        THE PARTIES


       1.      Plaintiff Luminati is an Israeli company having a principal place of business at 3

Hamahshev St., Netanya 42507, ISRAEL.

       2.      Upon information and belief, Defendant BI Science is an Israeli corporation

headquartered at 6 Hanechoshet St., Tel Aviv, 6971070, ISRAEL.

                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement under the patent laws of the United States

of America, 35 U.S.C. § 1, et seq.
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 2 of 50 PageID #: 2




       4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a). BI Science has not contested subject matter jurisdiction of this Court and

accepted service of process in the previously filed case of Luminati Networks, Ltd. v. BI Science

Inc. (Case No. 2:19-cv-483-JRG, “First Action”) still pending before this Court.

       5.      This Court has personal jurisdiction over BI Science because it, directly or through

its subsidiaries, divisions, groups, or distributors, has sufficient minimum contacts with this forum

as a result of business conducted within the State of Texas, and/or pursuant to Fed. R. Civ. P.

4(k)(2). On information and belief, BI Science transacts substantial business in the State of Texas,

directly or through agents, including: (i) at least some of the infringement alleged herein in the

United States occurring in Texas, and (ii) regularly does or solicits business in Texas, engages in

other persistent courses of conduct, maintains continuous and systematic contacts within this

Judicial District, purposefully avails itself of the privilege of doing business in Texas, and/or

derives substantial revenue from services provided in Texas. For example, on information and

belief, BI Science utilizes software, which is, inter alia, the subject of the infringement alleged

herein, that routes internet communications through user devices having IP addresses serving as

residential proxies located in the State of Texas, as well as this Judicial District, permitting BI

Science to include user devices in this Judicial District as part of BI Science’s residential proxy

service, which is also the subject of the First Action involving related patents already before this

Court. As a further example, on information and belief, BI Science also has customers and data

center servers located in the United States and the State of Texas that are used as part of

Defendant’s data center proxy service which is part of the infringement alleged herein. This Court

has at least specific personal jurisdiction and/or pendant personal jurisdiction over BI Science for

all asserted claims.




                                                 2
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 3 of 50 PageID #: 3




       6.      Defendant has and continues to use, provide, sell, and offer to sell as well as import

into the United States residential proxy services and data center proxy services including Geosurf

residential proxy service and data center proxy service (“Accused Instrumentalities”), including

through direct communication with customers including customers in the United States and, for

example, through Defendant’s website. https://www.geosurf.com/.

       7.      Following Brunette Machine Works v. Kockum Industries, Inc., 406 U.S. 706

1972), venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) at least because,

upon information and belief, BI Science is a foreign entity.

                                  FACTUAL ALLEGATIONS

       8.      Derry Shribman and Ofer Vilenski are the named inventors of a number of patents,

including U.S. Patent Nos. 10,469,614 (Exhibit A, “’614 Patent”) issued on April 9, 2019,

10,257,319 (Exhibit B, “’319 Patent”) issued on November 5, 2019, U.S. Patent No. US

10,484,510 (Exhibit C, “’510 Patent”) issued on November 19, 2019 and U.S. Patent No.

10,484,511 (Exhibit D, “’511 Patent”) (collectively the “Asserted Patents”) issued on November

19, 2019.

       9.      The ’319 Patent, ’510, and ‘511 Patents are divisionals sharing the same

specification and are both titled “System Providing Faster and More Efficient Data

Communication.” The ’614 Patent shares the same inventors with the ’319 Patent, ’510 and ’511

Patents, but has a different specification and is titled “System and Method for Improving

Communications by Using Intermediate Nodes”. Luminati identifies its patents on its website at

https://luminati.io/patent-marking#system-and-method-for-streaming-content-from-multiple-

servers.




                                                 3
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 4 of 50 PageID #: 4




       10.       Luminati, previously known as Luminati Ltd., previously known as Hola Network

Ltd. (“Hola”), is the assignee and sole owner of the Asserted Patents and has rights to past

damages.

       11.       Luminati provides multiple proxy services including a residential proxy service and

a data center proxy service. Luminati’s residential proxy service provides a cloud service

connecting tens of millions of devices over the Internet through a proxy-based network. Each

participating device allows the network to utilize a fraction of that device’s idle time for the

network. Luminati also offers a data center proxy service, which includes a number of proxy

servers located around the world. Luminati utilizes these network to provide proxy-based services

to businesses.

       12.       Since 2014, Luminati has offered proxy-based services relying on its “Residential

Proxy Network” that practice one or more claims of the Asserted Patents. Luminati permits its

business customers to utilize its residential proxy network to access data over the Internet using

residential IP addresses from various localities as required by the customers. Because each of

these residential proxy devices has its own residential IP address, web servers receiving requests

from these proxy devices do not recognize such requests as originating from the actual user making

the request. Instead, the server identifies the request as coming from a residential device based

upon the residential IP address of the proxy device. These residential proxy devices provide

businesses with a number of advantages. For example, online retailers may anonymously use these

residential proxy devices to gather information from web servers (such as for comparative pricing),

businesses may utilize these devices to test their web sites from any city in the world, and cyber

security firms may employ these devices to test web sites for malicious code.




                                                  4
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 5 of 50 PageID #: 5




       13.     Prior to and separate from the technology at issue in this case, Hola provided a

Virtual Private Network (“VPN”) service called HolaVPN.

       14.     Luminati, formerly known as Hola, has a number of investor shareholders. One of

these investors, iAngels Crowd Ltd. In Trust (“iAngels”), executed an Agreement to be Bound by

an April 15, 2015, Amended and Restated shareholders Rights Agreement on July 14, 2015. This

Agreement to be Bound was signed by Shelly Hod Moyal, founding partner of iAngels. As the

representative for the shareholder iAngels, Ms. Moyal had access to Luminati confidential

information and know-how. Upon information and belief, Ms. Moyal was aware of Luminati’s

intellectual property (including trade secrets and know-how), including the pending patent

applications that resulted in the Asserted Patents.

       15.     Upon information and belief, as a condition for iAngels to invest in Luminati, Ms.

Moyal’s husband, Kfir Moyal, conducted technical due diligence at Hola on behalf of iAngels in

May 2015. Upon information and belief, in this role Mr. Moyal also had access to Luminati’s

confidential information as well as Luminati’s intellectual property (including trade secrets and

know-how), including the then pending patent applications that resulted in the Asserted Patents

and financial records regarding Luminati’s residential proxy service. Upon information and belief,

Mr. and Ms. Moyal knew of the pending patent applications that resulted in the Asserted Patents

and were aware of Luminati’s commercial success resulting from its residential proxy network

services. Upon information and belief, Mr. Moyal did not disclose that BI Science had a residential

proxy service or intended to offer a residential proxy service prior to or during the performance of

due diligence on behalf of iAngels.

       16.     Upon information and belief, Kfir Moyal and Assaf Toval, founded BI Science in

2009. Upon information and belief, as early as October 14, 2014, Mr. Moyal approached Luminati




                                                  5
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 6 of 50 PageID #: 6




as a purported customer seeking information regarding Luminati’s residential proxy service. Upon

information and belief, BI Science subsequently tested Luminati’s residential proxy service as part

of a free trial. Upon information and belief, at some time after Mr. Moyal became aware of the

patent applications that resulted in the Asserted Patents and Luminati’s commercial success with

its residential proxy network services, BI Science decided to provide a residential proxy service.

Upon information and belief, BI Science had decided to provide this service as early as May 2017

having estimated that switching to a residential proxy service from a server-based service could

dramatically reduce BI Science’s ongoing server costs and provide BI Science with new revenue

streams from this capability. Upon information and belief, BI Science introduced its own

residential proxy service under the “GeoSurf” brand by July 2017.

       17.     Alon Ghelber, Samuel Levy, and Vadim Feldman each entered into a Personal

Employment Agreement (“Employment Agreement”) with Hola Networks Ltd., now known as

Luminati, on December 18, 2014, March 1, 2015, and March 3, 2015 respectively. The terms of

the Employment Agreement include a confidentiality provision obligating the employee to keep

in confidence Luminati’s proprietary information. The Employment Agreement also includes a

non-compete clause prohibiting the employee from accepting employment with a company

offering competing services within twelve months of the termination of employment with

Luminati.

       18.     Luminati terminated employment of Mr. Ghelber and Mr. Feldman on February 2,

2017 and February 20, 2017 respectively. Mr. Levy terminated his employment with Luminati on

February 8, 2017. These employees had access to Luminati confidential know-how and trade

secrets, including client lists, client records, client data usage, accounts receivable documents,

business plans, marketing research, technical documents related to the architecture of Luminati’s




                                                6
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 7 of 50 PageID #: 7




residential proxy network, and related work product. Luminati’s residential proxy service is

intended for use in interstate or foreign commerce. Upon information and belief, BI Science

subsequently hired these three individuals in 2017 within months of their termination by Luminati.

Upon information and belief, BI Science hired Mr. Levy in May 2017 followed by Mr. Feldman

in June 2017, which was approximately on or after BI Science decided to offer the residential

proxy service. Upon information and belief, BI Science also hired Mr. Ghelber in 2017. Upon

information and belief, BI Science hired these former Luminati employees despite the non-

compete clause of the Employment Agreements or was willfully blind to these former Luminati

employees being subject to such a provision. Upon information and belief, BI Science hired these

former Luminati employees knowing them to be former Luminati employees with knowledge of

Luminati’s trade secrets including confidential information related to Luminati’s residential proxy

service. Upon information and belief, BI Science hired these former Luminati salespeople for the

purposes of selling BI Science’s competing “Geosurf” residential proxy service, including in Texas

and the United States. Upon information and belief, the former Luminati employees have touted

their experience with Luminati as part of their approach to Luminati clients offering the “GeoSurf”

service as an alternative in competition with Luminati’s residential proxy service.          Upon

information and belief, Luminati’s former employees employed Luminati’s confidential trade

secrets on behalf of BI Science in furtherance of the competing “Geosurf” residential proxy

service. Upon information and belief, Luminati lost Texas and United States customers for its

residential proxy service and associated revenues to BI Science’s competing Geosurf service.

       19.     By July 2017, Luminati learned that BI Science had hired its three former

employees and started offering a residential proxy service through Geosurf. On July 12, 2017, Mr.

Vilenski sent an email to Ms. Moyal requesting that Ms. Moyal collect and provide information




                                                7
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 8 of 50 PageID #: 8




about Mr. Moyal’s competing business, including its employment of Luminati’s three former

salespeople. Mr. Vilenski specifically noted that Mr. Moyal gained detailed information from Mr.

Vilenski as an advisor to Ms. Moyal, without Ms. Moyal disclosing that Mr. Moyal is involved in

or is running a competing business. On August 14, 2017, Mr. Vilenski sent a follow-up email to

Ms. Moyal demanding that Mr. Moyal stop providing residential proxy services through GeoSurf.

       20.     On February 8, 2018, Or Lenchner, then VP of Luminati and currently Luminati

CEO, sent a letter to Mr. Moyal informing Mr. Moyal that Luminati had become aware that BI

Science was developing, using, offering for sale or selling products and services in the field of

VPN services based on residential IP peers, such as the GeoSurf service. Mr. Lenchner notified

BI Science that Luminati owns intellectual property within this field including specifically the

’866 Patent attached to that letter in addition to other related patents and patent applications. Mr.

Lenchner invited BI Science to enter into licensing discussions to cover past and future use of this

intellectual property by BI Science. BI Science responded on March 8, 2018 in a letter from BI

Science’s outside counsel Asaf Biger.

       21.     On April 16, 2018, Mr. Toval sent an email to Mr. Lenchner requesting a meeting

to discuss potential licensing of Luminati’s software patents, that resulted in a meeting on April

30, 2018. On May 13, 2018, Mr. Lenchner sent a follow-up email with an attached request for

information to promote licensing discussions. Mr. Toval sent a response on May 31, 2018

indicating that BI Science was unable to provide such information. Following additional efforts

by Mr. Lenchner to propose a framework for a licensing agreement, Mr. Toval sent an email

response on June 18, 2018 agreeing to review the framework and provide feedback, but BI Science

has not done so.




                                                 8
  Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 9 of 50 PageID #: 9




       22.     Since at least the filing of the original Complaint on November 8, 2018, BI Science

has made false and/or misleading statements regarding Luminati and Luminati’s residential proxy

service in advertising directed toward Luminati’s customers. For example, on November 19, 2018,

BI Science published a blog post on its website titled “Six Mistakes to Avoid When You Buy a

Proxy” by Mr. Ghelber, Luminati’s former employee, located on BI Science’s website at

https://www.geosurf.com/blog/six-mistakes-to-avoid-when-you-buy-a-proxy/. Exhibit E. The

blog post states that “[s]ome proxy providers look great and fancy until you try to integrate them.

Some-such as Luminati-are very difficult to integrate, as they require you to install complex proxy

managers and to ultimately modify your entire solution.” id. at 3. This statement is false. Use of

Luminati’s residential proxy service does not require installation of Luminati’s proxy manager.

Upon information and belief, Mr. Ghelber made this statement despite knowing it to be false. This

false statement has been repeated in other blog posts including the December 2, 2018 blog post

titled “Your Ultimate Guide to Data Mining and Scraping Using a Proxy” by Pavel Gomon at

https://www.geosurf.com/blog/ultimate-guide-data-mining-scraping-with-proxy/. Exhibit F at 7.

Upon information and belief, BI Science has specifically targeted customers searching for

Luminati in its advertising campaign for Geosurf, which directs prospective customers of

residential proxy services to BI Science’s website.




                                                9
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 10 of 50 PageID #: 10




https://www.geosurf.com/blog/ultimate-guide-data-mining-scraping-with-proxy/




       23.    Upon information and belief, BI Science offers large-scale data harvesting products

and services under the GeoSurf brand. https://www.GeoSurf.com/products/residential-ips/. Upon

information and belief, this includes a residential proxy network with millions of residential IP


                                               10
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 11 of 50 PageID #: 11




addresses from more than 192 countries. id. Upon information and belief, the IP addresses of these

residential proxies are assigned by a standard Internet Service Provider (ISP) to a homeowner or

other residential or mobile user. id. Upon information and belief, this residential proxy network

is used to access content over the Internet, wherein that content may be divided into portions, each

of which includes part of the content and its own content identifier. BI Science touts this service

as permitting its customers to harvest data over the web via millions of “clean residential IPs.” BI

Science also advertises this service as permitting its customers to select the proxy devices based

on their location in specific states and cities. BI Science also specifically touts the ability to select

proxies located within 10 specific cities in Texas. Exhibit G at 2-3.




https://www.GeoSurf.com/products/residential-ips/




                                                   11
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 12 of 50 PageID #: 12




https://www.GeoSurf.com/products/residential-ips/




https://www.GeoSurf.com/resources/faq/#ac_15174_collapse1




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15171_collapse4




https://www.GeoSurf.com/resources/faq/#ac_15216_collapse4



                                             12
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 13 of 50 PageID #: 13




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15171_collapse1

Upon information and belief, some of these user devices serving as residential proxies (and

associated with respective IP addresses) are located in the Eastern District of Texas. Upon

information and belief, on a given day a hundred or more user devices belong to residents in the

Eastern District of Texas are available for use as proxy devices for the GeoSurf service. In addition

to the residential proxies, upon information and belief, BI Science has customers in Texas who use

its GeoSurf residential service.

       24.     Defendant’s data proxy servers are also located throughout the United States,

including      upon      information       and        belief   in     Texas.            See      e.g.

https://www.geosurf.com/blog/comparison-of-geosurf-proxy-service-and-foxy-proxy/. Defendant

tout the location of data center servers around the world and United States.




                                                 13
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 14 of 50 PageID #: 14




https://www.geosurf.com/blog/comparison-of-geosurf-proxy-service-and-foxy-proxy/




https://www.geosurf.com/

       25.    Upon information and belief, the residential proxy network used as part of the

GeoSurf service is based upon numerous user devices, such as laptops and cell phones, each of

which is a client device identifiable over the Internet, for example by an IP address. Upon

information and belief, these client devices become part of the network through the use and

execution of code located on the client device (“Proxy Software”) which may be either Defendant’s

code, such as by implementation of a software development kit (“SDK”) that is embedded in

software applications downloaded on the client devices, and/or alternatively, third-party code




                                               14
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 15 of 50 PageID #: 15




installed on these devices where Defendant has a contractual relationship with the third party

resulting in Defendant’s control over these client devices. Upon information and belief, these

proxy devices are associated with at least an active state and a dormant state. Upon information

and belief, when the proxy device meets certain criteria, including for example sufficient battery

power, sufficient available bandwidth, etc., the proxy device shifts or stays in an active state

whereby it makes itself available to serve as a proxy device in the residential proxy system.

However, upon information and belief, when the criteria are not met, such as for example when

the device has low battery power or little available bandwidth, it enters a dormant state whereby it

does not make itself available for use as a proxy device in the residential proxy service. Upon

information and belief, when in the active state, these devices send their identifier to a server of

the Accused Instrumentalities, which store these identifiers. Upon information and belief, while

in the active state, these proxy devices remain available to receive requests submitted through the

GeoSurf system and send the requests to a target web server, as well as sending any content

received from the target web server to the server of the “Accused Instrumentalities.”

       26.     Upon information and belief, BI Science may contract with a third-party, such as

Jetstar Media and/or Microleaves Ltd., to implement its GeoSurf residential proxy network. Upon

information and belief, whether BI Science owns Proxy Software or contracts with a third-party

that owns the Proxy Software, BI Science directs and controls the Proxy Software to implement

the GeoSurf residential proxy service and the residential proxy devices within the Accused

Instrumentalities.

       27.     Upon information and belief, software is executed on servers in the network of the

Accused Instrumentalities to implement the GeoSurf residential proxy service. Upon information




                                                15
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 16 of 50 PageID #: 16




and belief, BI Science directs and controls the operation of the Server Software to the extent that

the Server Software implements the GeoSurf service.

       28.     Upon information and belief, as part of the GeoSurf service, BI Science provides a

device designated as a ‘Gateway,’ which authenticates the user devices of BI Science customers

and controls the access and operation of requests and responses through the one or more third-

party proxy residential networks directed and controlled by BI Science, and is in continuous

communication with the server software. Upon information and belief, BI Science provides a

residential proxy service through their GeoSurf system that allows customers to utilize residential

proxy devices in fetching content over the Internet. Upon information and belief, Proxy Software

installed on the residential proxy devices cause the devices to perform the steps of at least claims

1, 2, 4, 7, 9, 11, 12, 15, 16, 17, and 29 of the ‘614 Patent, claims 1, 17, 24, 25, and 27 of the ‘319

Patent, and claims 1, 8, 13, 15, 16, 18, 20, 22, and 23 of the ‘510 Patent. This Proxy Software is

under the control of Defendants, either directly or via Defendant’s contractual relationship with its

software application partners, including partners integrating Defendant’s SDK in their

applications. As this code is under the control of Defendants, Defendants cause each of these steps

to also be performed. In addition, given Defendants’ contractual relationship with its customers,

the customers utilization of the Accused Instrumentalities also causes each of the claimed steps to

be performed. BI Science also directly practice these claims by implementing customer requests

as part of its Geosurf service. In addition, upon information and belief, as BI Science knew of the

Asserted Patents and had notice that its residential proxy service infringed these patents, but

continued to advertise Geosurf’s infringing features and enter into contracts with its customers to

provide this service, BI Science intended its customers to implement this infringing service.




                                                 16
Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 17 of 50 PageID #: 17




https://www.geosurf.com/products/




                                    17
Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 18 of 50 PageID #: 18




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15054_collapse1




https://www.GeoSurf.com/resources/faq/#ac_15217_collapse4




                                             18
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 19 of 50 PageID #: 19




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15173_collapse6




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15173_collapse3

       29.     Specifically, upon information and belief, Defendant’s residential proxy network

comprises numerous proxy devices, each of which is a client device such as a laptop or smartphone

identifiable by its own identifier, such as (but not limited to) an IP address, with the Proxy Software

operating on that device. Upon information and belief, the proxy devices of the Accused

Instrumentalities send its identifier to a server of the Accused Instrumentalities following the proxy


                                                  19
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 20 of 50 PageID #: 20




device connecting to the Internet with the proxy devices and server of the Accused

Instrumentalities communicate periodically thereafter. Upon information and belief, each proxy

device is associated with a first and second state (“first state” or “second state”) according to a

utilization of a resource, such as for example battery life, bandwidth usage or a threshold value

associated with idleness. Upon information and belief, a periodic or continuous determination is

made whether the device satisfies a criterion for resource utilization, and based upon that

determination, such as for example when a threshold value associated with idleness is above or

below that threshold, shifts the proxy device between a first state or second state.             Upon

information and belief, when the criterion is satisfied and the proxy device is in the first state, the

proxy device is responsive to receiving a request from the server of the Accused Instrumentalities.

Upon information and belief, the determination of whether the device satisfies a criterion for

resource utilization is made on the proxy device. Upon receiving a request, the proxy device

performs a task.




https://vimeo.com/250282014 (Time: 00:47 sec to 01:20 sec)




                                                  20
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 21 of 50 PageID #: 21




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15173_collapse6




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15172_collapse1

       30.     Upon information and belief, having received a request from a server of the

GeoSurf residential proxy network, a proxy device is used to fetch content identified by a content


                                               21
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 22 of 50 PageID #: 22




identifier over the Internet from a web server, which stores the content and is distinct from the

servers of the GeoSurf system. Upon information and belief, the proxy device fetches content by

(a) receiving a content identifier from the server of the GeoSurf system; (b) sending the content

identifier to the web server; (c) receiving the content from the web server in response to the sending

of the content identifier to the web server; and (d) sending the content to the server of the GeoSurf

system. Upon information and belief, the above steps are executed on the proxy device by the

Proxy Software installed on that device, which can be downloaded on that device from servers on

the Internet.

        31.     Upon information and belief, the content may include partial or whole files, text,

numbers, audio, voice, multimedia, video, images, music, computer program, or a part or a whole

of a web-site page. Upon information and belief, the content may be identified by a uniform

resource locator.

        32.     Upon information and belief, web servers are or include Hypertext Transfer

Protocol (HTTP) servers that respond to HTTP requests including both normal HTTP and HTTPS

requests, and the proxy device may send an HTTP request comprising the content identifier to the

web server. Further, upon information and belief, the proxy device may establish Transmission

Control Protocol (TCP) connections with the server of the Accused Instrumentalities and web

server, with the content identifier and content sent over the established TCP connections to and

from the proxy device. Similarly, upon information and belief, the proxy device may establish a

TCP connection with the web server.




https://www.geosurf.com/resources/faq/#ac_15875_collapse15


                                                 22
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 23 of 50 PageID #: 23




       33.     Upon information and belief, each proxy device stores, operates or uses a client

operating system including but not limited to a mobile operating system such as Android version

2.2, 2.3, 4.0, 4.2, 4.4, and Microsoft Windows Phone version 7, 8, and 9.

       34.     The use of the residential proxy network permits anonymity to GeoSurf customers,

for example for engaging in activities such as web crawling without disclosing the customer’s

identity to the targeted web sites.

       35.     BI Science also provides a data center proxy service through the Accused

Instrumentalities allowing a Geosurf service customer to utilize data center proxy devices in

fetching content over the Internet. Upon information and belief, software (“Server Software”)

installed on servers of the Accused Instrumentalities causes the servers to perform the steps of at

least claims 1, 14, 17, 20, 21, 22, 25, 27, 28, 29 and 30 of the ’511 Patent. This code is under the

control of Defendant, either directly or via Defendant’s contractual relationship with its partners.

As this code is under the control of Defendant, Defendant cause each of these steps to also be

performed.    In addition, given Defendant’s contractual relationship with its customers, the

customers utilization of the Accused Instrumentalities also causes each of the claimed steps to be

performed. Upon information and belief, client devices, including those controlled by Defendant’s

customers, can use the Accused Instrumentalities to fetch content over the Internet by sending a

query to a server of the Accused Instrumentalities. Upon information and belief, this query can

comprise a URL corresponding with a webpage, audio and/or video content stored on a web server.




                                                23
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 24 of 50 PageID #: 24




https://www.geosurf.com/resources/faq/#ac_15875_collapse11

       36.     Upon information and belief, the Geosurf data center proxy network of the Accused

Instrumentalities is based upon a large number of data center servers located around the World,

including         in         the         United          States.                  See          e.g.

https://www.geosurf.com/resources/faq/#ac_15875_collapse15.        Upon information and belief,

each data center server stores a group of IP addresses as shown below. Upon information and

belief, upon receiving a request for content from a client device, a server of the Accused

Instrumentalities can select an IP address from the group of addresses for sending the request to a

web server.




https://www.geosurf.com/resources/faq/#ac_15875_collapse15




                                                24
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 25 of 50 PageID #: 25




https://www.geosurf.com/

       37.     Upon information and belief, as shown above, in fetching content for the client

device, the server (a) receives a URL from the client device; (b) selects an IP address from a group

of IP addresses stored on the server; (c) sends the URL to a web server using the selected IP

address; (d) receives the requested content from the web server, which can comprise a web page,

audio and/or video content; and (e) sends the content to the client device.

       38.     Upon information and belief, the selecting by the server of the Accused

Instrumentalities   may     be   done     by    a    criterion,   such   as   geography.        See

https://www.geosurf.com/resources/faq/#ac_15875_collapse9.




                                                25
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 26 of 50 PageID #: 26




https://www.geosurf.com/resources/faq/#ac_15875_collapse9

       39.    Upon information and belief, the client device may be addressed by an IP address,

which can be stored on the server, as shown in the below example regarding whitelisting.




https://www.geosurf.com/resources/faq/#ac_15214_collapse7




https://www.geosurf.com/resources/faq/#ac_15887_collapse4

       40.    Upon information and belief, the server of the Accused Instrumentalities is a

Transmission Control Protocol/Internet Protocol (TCP/IP) server that communicates of the

Internet with client devices based on TCP/IP protocol. Upon information and belief, this server




                                              26
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 27 of 50 PageID #: 27




stores, operates or uses a server operating system and uses a software application including

instructions to carry out the steps for fetching content as discussed above.

       41.     Upon information and belief, the web server is a Hypertext Transfer Protocol

(HTTP) server responding to HTTP requests and addressed in the Internet using a web server IP

address.




https://www.geosurf.com/resources/faq/#ac_15875_collapse15

                                               COUNT I
                                     (Infringement of the ’614 Patent)

       42.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-41 of this

Complaint as if fully set forth herein.

       43.     The ’614 Patent entitled “System and Method for Improving Internet

Communication by Using Intermediate Nodes” was duly and legally issued by the U.S. Patent and

Trademark Office on November 5, 2019, from Application No. 16/214,433 filed on December 10,

2018, a continuation of Application No. 16/140,785 which is a continuation of application No.

15/663,762, which is a continuation of application No. 14/930,894, now Pat. No. 9,742,866 (“’866

Patent”), which is a divisional of application No. 14/468,836, now Pat. No. 9,241,044 (“’044

Patent”), all of which claim priority to provisional applications 61/870,815 filed on August 28,

2013. A true and accurate copy of the ’614 Patent is attached hereto as Exhibit A.

       44.     Each and every claim of the ’614 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       45.     Luminati is the sole owner of the ’614 Patent and has rights to past damages.



                                                 27
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 28 of 50 PageID #: 28




        46.     Independent Claim 1 of the ’614 Patent recites:

        A method for use with a resource associated with a criterion in a client device that

communicates with a first server over the Internet, the client device is identified in the Internet

using a first identifier and is associated with first and second state according to a utilization of the

resource, the method comprising:

        initiating, by the client device, communication with the first server over the Internet in

                response to connecting to the Internet, the communication comprises sending, by

                the client device, the first identifier to the first server over the Internet;

        when connected to the Internet, periodically or continuously determining whether the

                resource utilization satisfies the criterion;

        responsive to the determining that the utilization of the resource satisfies the criterion,

                shifting to the first state or staying in the first state;

        responsive to the determining that the utilization of the resource does not satisfy the

                criterion, shifting to the second state or staying in the second state,

        responsive to being in the first state, receiving, by the client device, a request from the first

                server; and

        performing a task, by the client device, in response to the receiving of the request from the

                first server;

        wherein the method is further configured for fetching over the Internet a first content

        identified by a first content identifier from a web server that is distinct from the first server,

        and the task comprising:

                receiving, by the client device, the first content identifier from the first server;

                sending by the client device, the first content identifier to the web server;




                                                    28
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 29 of 50 PageID #: 29




                receiving, by the client device, the first content from the web server in response to

                        the sending of the first content identifier; and

                sending, by the client device, the received first content to the first server.

        47.     As described above, upon information and belief, the Accused Instrumentalities

comprise numerous proxy devices (“client devices”), each of which is a client device identifiable

by its own identifier (“first identifier”). Upon information and belief, upon connecting to the

Internet, a client device initiates communication with a server (“first server”) of the Accused

Instrumentalities by sending information over the Internet to the first server, including the first

identifier.   Upon information and belief, the proxy devices in Defendant’s GeoSurf residential

proxy network each have a first state and second state. Upon information and belief, the Accused

Instrumentalities determines whether the resource utilization of a proxy device satisfies a criterion

as per claim 1 of the ‘614 Patent, and upon determining that the criterion is satisfied shifts the

client device to a first state or upon determining that the criterion is not satisfied shifts the client

device to a second state.

        48.     As described above, upon information and belief, when a client device is in the first

state it can receive a request from the first server and perform a task in response to receiving this

request. The client device can fetch content (“first content”), such as for example a website,

identified by a content identifier (“first content identifier”), such as for example a URL, over the

Internet from a web server (“web server”), such as (but not limited to) a server hosting a website,

that is distinct from the first server. Upon information and belief, the client device can (a) receive

the first content identifier from the first server; (b) send the first content identifier to the web server;

(c) receive the first content from the web server in response to the sending of the first content

identifier; and (d) send the received first content to the first server.




                                                    29
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 30 of 50 PageID #: 30




       49.     The ’614 Patent includes a number of dependent claims. In addition to practicing

the steps of independent claim 1, upon information and belief as discussed above, Defendant and

others using Defendant’s Accused Instrumentalities also practice the steps of at least the following

dependent claims:

       Claim 2: The method according to claim 1, wherein the determining is performed by the

       client device.

       Claim 4: The method according to claim 1, wherein the communication by the client device

       with the first server is based on, or is according to, TCP/IP protocol or connection.

       Claim 7: The method according to claim 1, wherein the steps are sequentially executed.

       Claim 9: The method according to claim 1, wherein the client device is further storing,

       operating, or using, a client operating system.

       Claim 11: The method according to claim 9, wherein the client operating system is a mobile

       operating system.

       Claim 12: The method according to claim 11, wherein the mobile operating system is one

       out of Android version 2.2 (Froyo ), Android version 2.3 (Gingerbread), Android version

       4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4

       (KitKat)), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS

       version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft

       Windows® Phone version 8, Microsoft Windows ® Phone version 9, and Blackberry®

       operating system.

       Claim 15: The method according to claim 1, wherein the client device comprises, or

       consists of, a portable or mobile device.




                                                   30
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 31 of 50 PageID #: 31




       Claim 16: The method according to claim 15, wherein the mobile device comprises a

       smartphone.

       Claim 17: The method according to claim 1, for use with a set threshold value, and wherein

       the criterion is satisfied when the resource utilization is above or below the threshold.

       Claim 29: The method according to claim 1, wherein the web server uses HyperText

       Transfer Protocol (HTTP) and responds to HTTP requests via the Internet, and wherein the

       sending of the first content identifier to the web server comprises a HTTP request, or

       wherein the communication with the web server is based on, or uses, HTTP persistent

       connection, and wherein the first content includes, consists of, or comprises, a part or whole

       of files, text, numbers, audio, voice, multimedia, video, images, music, or computer

       program, or wherein the first content includes, consists of, or comprises, a part of, or a

       whole of, a web-site page.

       50.     As part of the First Action, Defendant has been in litigation with Plaintiff involving

assertion of infringement of US Patent Nos. 9,241,044 (“’044 Patent”) and 9,742,866 (“’866

Patent”), both of which are related to the ’614 Patent. Defendant has actual notice of the ’614

Patent since at least the filing of this Complaint and know at least from this Complaint that

implementation of the Accused Instrumentalities using residential proxy devices in the United

States infringe at least claims 1, 2, 4, 7, 9, 11, 12, 15, 16, 17 and 29 of the ’614 Patent.

       51.     Upon information and belief, Defendant sold, offered to sell, used, tested, and

imported and continues to sell, offer to sell, use, test, and import the Accused Instrumentalities

into the United States. Defendant imports their embedded code into the United States directly

and/or via Defendant’s application partners, which is implemented on devices located in the United

States. Defendant’s embedded code enables devices to serve as residential proxy devices for the




                                                  31
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 32 of 50 PageID #: 32




Accused Instrumentalities and is not used for other commercial services or products. Defendant

provides the residential service of the Accused Instrumentalities to their customers with the

knowledge and intent that the customers’ implementation of the service using residential proxies

located in the U.S. would infringe the ’614 Patent.

       52.     Defendant has been and is now infringing at least directly, indirectly and/or

contributorily, one or more claims including at least claims 1, 2, 4, 7, 9, 11, 12, 15, 16, 17 and 29

of the ’614 Patent, both literally and/or under the doctrine of equivalents, by implementing the

Accused Instrumentalities using residential proxy devices located in the United States without

authority and/or license from Luminati, and Defendant is liable to Luminati under 35 U.S.C. § 271

et seq., including but not limited to under Sections 271(a), (b), (c) and/or (g). On information and

belief, at least since the service of this Complaint, Defendant has been aware of the Asserted

Patents yet have continued to infringe and cause proxies in the United States under Defendant’s

control to infringe claims of the Asserted Patents and have induced infringement. On further

information and belief, Defendant has developed, used, offered to sell and/or sold within the

United States and imported into the United States a component of a patented machine,

manufacture, combination or composition, or a material or apparatus for use in practicing a

patented process, constituting a material part of the invention, knowing the same to be especially

made or especially adapted for use in an infringement of such patent, and not a staple article or

commodity of commerce suitable for substantial noninfringing use, including as one non-limiting

example the Defendant’s SDK imported into and implemented in user devices in the United States

as well as the API and/or any other instructions provided to Defendant’s customers that result in

infringement. On further information and belief, Defendant also imports and sells as well as causes

others to use within the United States a product which is made by a process patented in the United




                                                 32
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 33 of 50 PageID #: 33




States whereby the importation, offer to sell, sale, and/or use of the product occurs during the term

of such process patent. Such products may include for example, the set of results sent to customers

in the United States as created and assembled by the patented methods of the Asserted Patents.

       53.     As a result of Defendant’s infringement of the ’614 Patent, Luminati has suffered

and continues to suffer damages. Thus, Luminati is entitled to recover from Defendant the

damages Luminati sustained as a result of Defendant’s wrongful and infringing acts in an amount

no less than its lost profits and/or a reasonable royalty, together with interest and costs fixed by

this Court together with increased damages up to three times under 35 U.S.C. § 284.

       54.     Luminati has suffered damage because of the infringing activities of Defendant,

their officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless Defendant’s infringing activities are preliminarily and

permanently enjoined by this Court. Luminati practices the Asserted Patents. Non-exclusive

examples of damage incurred by Luminati as a result of Defendant’s infringement include, but are

not limited to, lost profits and/or a reasonable royalty, loss of market share, lowered prices and the

inability of Luminati to obtain the revenues and profits it would have been able to obtain but for

the infringement, lost sales in other services when customers did not purchase Data Center proxy

services from Luminati as a result of the infringement, and loss of convoyed sales of other related

services that Luminati would have sold but for the infringement.

       55.     Defendant’s infringement of the ’614 Patent is and continues to be deliberate and

willful because Defendant was and is on notice of the ’614 Patent at least as early as this complaint,

yet Defendant continues to infringe the ’614 Patent. This case should be deemed an exceptional

case under 35 U.S.C. § 285, and if so, Luminati is entitled to recover its attorneys’ fees.




                                                 33
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 34 of 50 PageID #: 34




                                               COUNT II
                                     (Infringement of the ’319 Patent)

       56.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-55 of this

Complaint as if fully set forth herein.

       57.     The ’319 Patent entitled “System Providing Faster and More Efficient Data

Communication” was duly and legally issued by the U.S. Patent and Trademark Office on April

9, 2019, from Application No. 15/957,945 filed on April 20, 2018, which is a continuation of

application No. 14/025,109, which is a division of application No. 12/836,059, now Pat. No.

8,560,604, all of which claim priority to provisional application 61/249,624 filed on October 8,

2009. A true and accurate copy of the ’319 Patent is attached hereto as Exhibit B.

       58.     Each and every claim of the ’319 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       59.     Luminati is the sole owner of the ’319 Patent and has rights to past damages.

       60.     Claim 1 of the ’319 Patent recites:

       A method for use with a first client device, for use with a first server that comprises a web

server that is a Hypertext Transfer Protocol (HTTP) server that responds to HTTP requests, the

first server stores a first content identified by a first content identifier, and for use with a second

server, the method by the first client device comprising:

       receiving, from the second server, the first content identifier;

       sending, to the first server over the Internet, a Hypertext Transfer Protocol (HTTP) request

               that comprises the first content identifier;

       receiving, the first content from the first server over the Internet in response to the sending

               of the first content identifier; and



                                                  34
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 35 of 50 PageID #: 35




        sending, the first content by the first client device to the second server, in response to the

                receiving of the first content identifier.

        61.     As described in the above paragraphs, upon information and belief, the Accused

Instrumentalities comprise numerous proxy devices each of which is a client device (“first client

device”) and a server of the Accused Instrumentalities (“second server”). An HTTP web server

that responds to HTTP requests (“first server”) stores content (“first content”) identified by an

identifier (“first content identifier”), such as for example an HTTP web server storing a webpage

identified by a URL address. As described above, a first client device (a) receives a first content

identifier from the second server of the Accused Instrumentalities; (b) sends an HTTP request

comprising the first content identifier to the first server; (c) receives the first content from the first

server over the Internet in response to the sending of the first content identifier; and sends the first

content to the second server of the Accused Instrumentalities in response to receiving the first

content identifier.

        62.     The ’319 Patent includes a number of dependent claims. In addition to practicing

the steps of independent claim 1, upon information and belief as discussed above, Defendant and

others using Defendant’s Accused Instrumentalities also practice the steps of the following

dependent claims:

        Claim 17: The method according to claim 1, further comprising periodically

        communicating between the second server and the first client device.

        Claim 24: The method according to claim 1, further comprising establishing, by the first

        client device, a Transmission Control Protocol (TCP) connection with the second server

        using TCP/IP protocol.




                                                   35
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 36 of 50 PageID #: 36




       Claim 25: The method according to claim 1, wherein the first or second server is a

       Transmission Control Protocol/Internet Protocol (TCP/IP) server, wherein the first client

       device communicates over the Internet with the first or second server based on, or

       according to, using TCP/IP protocol or connection.

       Claim 27: The method according to claim 1, wherein the steps are sequentially executed.

       63.     Defendant has actual notice of the ’319 Patent since at least the filing of this

complaint and know at least from this complaint that implementation of the Accused

Instrumentalities using residential proxy devices in the United States would infringe at least claims

1, 17, 24, 25, and 27 of the ’319 Patent.

       64.     Upon information and belief, Defendant sold, offered to sell, used, tested, and

imported and continues to sell, offer to sell, use, test, and import the Accused Instrumentalities

into the United States. Defendant imports their embedded code into the United States directly

and/or via Defendant’s application partners, which is implemented on devices located in the United

States. Defendant’s embedded code enables devices to serve as residential proxy devices for the

Accused Instrumentalities and is not used for other commercial services or products. Defendant

provides the residential service of the Accused Instrumentalities to their customers with the

knowledge and intent that the customers’ implementation of the service using residential proxies

located in the U.S. would infringe the ’319 Patent.

       65.     Defendant has been and is now infringing at least directly, indirectly and/or

contributorily, one or more claims including at least claims 1, 17, 24, 25 and 27 of the ’319 Patent,

both literally and/or under the doctrine of equivalents, by implementing the Accused

Instrumentalities using residential proxy devices located in the United States without authority

and/or license from Luminati and are liable to Luminati under 35 U.S.C. § 271 et seq., including




                                                 36
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 37 of 50 PageID #: 37




but not limited to under Sections 271(a), (b), (c) and/or (g). On information and belief, at least

since the service of this Complaint, Defendant has been aware of the Asserted Patents yet has

continued to infringe and cause proxies in the United States under Defendant’s control to infringe

claims of the Asserted Patents and have induced infringement. On further information and belief,

Defendant has developed, used, offered to sell and/or sold within the United States and imported

into the United States a component of a patented machine, manufacture, combination or

composition, or a material or apparatus for use in practicing a patented process, constituting a

material part of the invention, knowing the same to be especially made or especially adapted for

use in an infringement of such patent, and not a staple article or commodity of commerce suitable

for substantial noninfringing use, including as one non-limiting example the Defendant’s SDK

imported into and implemented in user devices in the United States as well as the API and/or any

other instructions provided to Defendant’s customers that result in infringement. On further

information and belief, Defendant also imports and sells as well as cause others to use within the

United States a product which is made by a process patented in the United States whereby the

importation, offer to sell, sale, and/or use of the product occurs during the term of such process

patent. Such products may include for example, the set of results sent to customers in the United

States as created and assembled by the patented methods of the Asserted Patents.

       66.     As a result of Defendant’s infringement of the ’319 Patent, Luminati has suffered

and continues to suffer damages. Thus, Luminati is entitled to recover from Defendant the

damages Luminati sustained as a result of Defendant’s wrongful and infringing acts in an amount

no less than its lost profits and/or a reasonable royalty, together with interest and costs fixed by

this Court together with increased damages up to three times under 35 U.S.C. § 284.




                                                37
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 38 of 50 PageID #: 38




       67.     Luminati has suffered damage because of the infringing activities of Defendant,

their officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless Defendant’s infringing activities are preliminarily and

permanently enjoined by this Court. Luminati practices the Asserted Patents. Non-exclusive

examples of damage incurred by Luminati as a result of Defendants’ infringement include, but are

not limited to, lost profits and/or a reasonable royalty, loss of market share, lowered prices and the

inability of Luminati to obtain the revenues and profits it would have been able to obtain but for

the infringement, lost sales in other services when customers did not purchase Data Center proxy

services from Luminati as a result of the infringement, and loss of convoyed sales of other related

services that Luminati would have sold but for the infringement.

       68.     Defendant’s infringement of the ’319 Patent is and continues to be deliberate and

willful because Defendant was and is on notice of the ’319 Patent at least as early as this complaint,

yet Defendant continues to infringe the ’319 Patent. This case should be deemed an exceptional

case under 35 U.S.C. § 285, and if so, Luminati is entitled to recover its attorneys’ fees.



                                               COUNT III
                                     (Infringement of the ’510 Patent)

       69.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-68 of this

Complaint as if fully set forth herein.

       70.     The ’510 Patent entitled “System Providing Faster and More Efficient Data

Communication” was duly and legally issued by the U.S. Patent and Trademark Office on

November 19, 2019, from Application No. 16/278,107 filed on February 17, 2019, a continuation

of Application No. 15/957,945, now Pat. No. 10,257,319, which is a continuation of application



                                                 38
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 39 of 50 PageID #: 39




No. 14/025,109, now Pat. No. 10,069,936, which is a divisional of application No. 12/836,059,

now Pat. No. 8,560,604, all of which claim priority to provisional application 61/249,624 filed on

October 8, 2009. A true and accurate copy of the ’510 Patent is attached hereto as Exhibit C.

        71.     Each and every claim of the ’510 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

        72.     Luminati is the sole owner of the ’510 Patent and has rights to past damages.

        73.     Claim 1 of the ’510 Patent recites:

        A method for use with a web server that responds to Hypertext Transfer Protocol (HTTP)

requests and stores a first content identified by a first content identifier, the method by a first client

device comprising:

        establishing a Transmission Control Protocol (TCP) connection with a second server;

        sending, to the web server over an Internet, the first content identifier;

        receiving, the first content from the web server over the Internet in response to the sending

                of the first content identifier; and

        sending the received first content, to the second server over the established TCP

                connection, in response to the receiving of the first content identifier.

        74.     As described in the above paragraphs, upon information and belief, the Accused

Instrumentalities comprise numerous proxy devices each of which is a client device (“first client

device”) and a server of the Accused Instrumentalities (“second server”). A web server that

responds to HTTP requests (“web server”) stores content (“first content”) identified by an

identifier (“first content identifier”), such as for example an HTTP web server storing a webpage

identified by a URL address. As described above, a first client device (a) establishes a TCP

connection with a second server; (b) sends the first content identifier to the web server; (c) receives




                                                   39
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 40 of 50 PageID #: 40




the first content from the web server over the Internet in response to the sending of the first content

identifier; and (d) sends the received first content to the second server of the Accused

Instrumentalities over the established TCP connection in response to the receiving of the first

content identifier.

        75.     The ’510 Patent includes a number of dependent claims. In addition to practicing

the steps of independent claim 1, upon information and belief as discussed above, Defendant and

others using Defendant’s Accused Instrumentalities also practice the steps of the following

dependent claims:

        Claim 8: The method according to claim 1, further comprising periodically communicating

        over the TCP connection between the second server and the first client device.

        Claim 13: The method according to claim 1, for use with a software application that

        includes computer instructions that, when executed by a computer processor, cause the

        processor to perform the sending of the Hypertext Transfer Protocol (HTTP) request, the

        receiving and storing of the first content, the receiving of the first content identifier, and

        the sending of the part of, or the whole of, the stored first content, the method is further

        preceded by:

        downloading, by the first client device from the Internet, the software application; and

        installing, by the first client device, the downloaded software application.

        Claim 15: The method according to claim 1, further comprising receiving, by the first

        client device from the second server over the established TCP connection, the first content

        identifier.




                                                  40
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 41 of 50 PageID #: 41




       Claim 16: The method according to claim 1, wherein the sending of the first content

       identifier to the web server over the Internet comprises sending a Hypertext Transfer

       Protocol (HTTP) request that comprises the first content identifier.

       Claim 18: The method according to claim 1, wherein the second server is a Transmission

       Control Protocol/Internet Protocol (TCP/IP) server that communicates over the Internet

       based on, or according to, using TCP/IP protocol or connection, and wherein the first client

       device is a Transmission Control Protocol/Internet Protocol (TCP/IP) client that

       communicates with the second server over the Internet based on, or according to, TCP/IP

       protocol.

       Claim 20:     The method according to claim 1, wherein the first content comprises web-

       page, audio, or video content, and wherein the first content identifier comprises a Uniform

       Resource Locator (URL).

       Claim 22: The method according to claim 1, further comprising storing, operating, or

       using, a client operating system.

       Claim 23: The method according to claim 1, wherein the steps are sequentially executed.

       76.     Defendant has actual notice of the ’510 Patent since at least the filing of this

Complaint and know at least from this Complaint that implementation of the Accused

Instrumentalities using residential proxy devices in the United States would infringe at least claims

1, 8, 13, 15, 16, 18, 20, 22 and 23 of the ’510 Patent.

       77.     Upon information and belief, Defendant sold, offered to sell, used, tested, and

imported and continues to sell, offer to sell, use, test, and import the Accused Instrumentalities

into the United States. Defendant imports their embedded code into the United States directly

and/or via Defendant’s application partners, which is implemented on devices located in the United




                                                 41
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 42 of 50 PageID #: 42




States. Defendant’s embedded code enables devices to serve as residential proxy devices for the

Accused Instrumentalities and is not used for other commercial services or products. Defendant

provides the residential service of the Accused Instrumentalities to their customers with the

knowledge and intent that the customers’ implementation of the service using residential proxies

located in the U.S. would infringe the ’510 Patent.

       78.     Defendant has been and is now infringing at least directly, indirectly and/or

contributorily, one or more claims including at least claims 1, 8, 13, 15, 16, 18, 20, 22 and 23 of

the ’510 Patent, both literally and/or under the doctrine of equivalents, by implementing the

Accused Instrumentalities using residential proxy devices located in the United States without

authority and/or license from Luminati and are liable to Luminati under 35 U.S.C. § 271 et seq.,

including but not limited to under Sections 271(a), (b), (c) and/or (g). On information and belief,

at least since the service of this Complaint, Defendant has been aware of the Asserted Patents yet

has continued to infringe and cause proxies in the United States under Defendant’s control to

infringe claims of the Asserted Patents and have induced infringement. On further information

and belief, Defendant has developed, used, offered to sell and/or sold within the United States and

imported into the United States a component of a patented machine, manufacture, combination or

composition, or a material or apparatus for use in practicing a patented process, constituting a

material part of the invention, knowing the same to be especially made or especially adapted for

use in an infringement of such patent, and not a staple article or commodity of commerce suitable

for substantial noninfringing use, including as one non-limiting example the Defendant’s SDK

imported into and implemented in user devices in the United States as well as the API and/or any

other instructions provided to Defendant’s customers that result in infringement. On further

information and belief, Defendant also imports and sells as well as cause others to use within the




                                                42
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 43 of 50 PageID #: 43




United States a product which is made by a process patented in the United States whereby the

importation, offer to sell, sale, and/or use of the product occurs during the term of such process

patent. Such products may include for example, the set of results sent to customers in the United

States as created and assembled by the patented methods of the Asserted Patents.

       79.     As a result of Defendant’s infringement of the ’510 Patent, Luminati has suffered

and continues to suffer damages. Thus, Luminati is entitled to recover from Defendant the

damages Luminati sustained as a result of Defendant’s wrongful and infringing acts in an amount

no less than its lost profits and/or a reasonable royalty, together with interest and costs fixed by

this Court together with increased damages up to three times under 35 U.S.C. § 284.

       80.     Luminati has suffered damage because of the infringing activities of Defendant,

their officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless Defendant’s infringing activities are preliminarily and

permanently enjoined by this Court. Luminati practices the Asserted Patents. Non-exclusive

examples of damage incurred by Luminati as a result of Defendants’ infringement include, but are

not limited to, lost profits and/or a reasonable royalty, loss of market share, lowered prices and the

inability of Luminati to obtain the revenues and profits it would have been able to obtain but for

the infringement, lost sales in other services when customers did not purchase Data Center proxy

services from Luminati as a result of the infringement, and loss of convoyed sales of other related

services that Luminati would have sold but for the infringement.

       81.     Defendant’s infringement of the ’510 Patent is and continues to be deliberate and

willful because Defendant was and is on notice of the ’510 Patent at least as early as this complaint,




                                                 43
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 44 of 50 PageID #: 44




yet Defendant continues to infringe the ’510 Patent. This case should be deemed an exceptional

case under 35 U.S.C. § 285, and if so, Luminati is entitled to recover its attorneys’ fees.

                                                 COUNT IV
                                       (Infringement of the ’511 Patent)

       82.       Luminati repeats and re-alleges the allegations contained in paragraphs 1-81 of this

Complaint as if fully set forth herein.

       83.       The ’511 Patent entitled “System Providing Faster and More Efficient Data

Communication” was duly and legally issued by the U.S. Patent and Trademark Office on

November 19, 2019, from Application No. 16/278,109 filed on February 17, 2019, a continuation

of Application No. 15/957,950, which is a continuation of application No. 14/025,109, which is a

divisional of application No. 12/836,059, all of which claim priority to provisional application

61/249,624 filed on October 8, 2009. A true and accurate copy of the ’511 Patent is attached hereto

as Exhibit D.

       84.       Each and every claim of the ’511 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       85.       All rights, title, and interest in the ’511 Patent have been assigned to Luminati, who

is the sole owner of the ’511 Patent and possesses the right to past damages.

       86.       Independent Claim 1 of the ’511 Patent recites:

             A method for fetching, by a first client device, a first content identified by a first content

             identifier and stored in a web server, for use with a first server that stores a group of IP

             addresses, the method by the first server comprising:

             receiving, from the first client device, the first content identifier;

             selecting, in response to the receiving of the first content identifier from the first client

                     device, an IP address from the group;



                                                    44
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 45 of 50 PageID #: 45




             sending, in response to the selecting, the first content identifier to the web server using

                    the selected IP address;

             receiving, in response to the sending, the first content from the web server; and

             sending the received first content to the first client device, wherein the first content

                    comprises a web-page, an audio, or a video content, and wherein the first

                    content identifier comprises a Uniform Resource Locator (URL).

       87.      As described above, upon information and belief, the data center proxy service of

the Accused Instrumentalities comprise a server (“first server”), which receives from a client

device (“first client device”) a URL (“first content identifier”) for content comprising a web-page,

audio or video content (“first content”) stored on a web server. Upon information and belief, the

server selects an IP address from a group of IP addresses stored on the server in response to

receiving the first content identifier and sends the URL to the web server using the selected IP

address. Upon information and belief, the server receives the first content from the web server in

response to sending the URL and sends the received first content to the first client device.

       88.      The ’511 Patent includes a number of dependent claims. In addition to practicing

the steps of independent claim 1, upon information and belief as discussed above, Defendant and

others using Defendant’s data center proxy service of the Accused Instrumentalities also practice

the steps of at least the following dependent claims:

       Claim 14: The method according to claim 1, for use with a criterion stored in the first

       server, wherein the selecting is according to, or based on, the criterion.

       Claim: 20: The method according to claim 1, wherein the first client device is addressed

       over the Internet using a first Internet Protocol (IP) address, and the method further

       comprising storing, in the first server, the first IP address.




                                                   45
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 46 of 50 PageID #: 46




       Claim 21: The method according to claim 1, wherein the first server is a Transmission

       Control Protocol/Internet Protocol (TCP/IP) server that communicates over the Internet

       with client devices based on, according to, or using, TCP/IP

       protocol or connection.

       Claim 22: The method according to claim 1, wherein the first server communicates over

       the Internet based on, or according to, one out of UDP, DNS, TCP, FTP, POP#, SMTP, or

       SQL standards.

       Claim 25: The method according to claim 1, wherein the sending of the first content

       identifier to the web server comprises using the selected IP address as a source address.

       Claim 27: The method according to claim 1, wherein the first client device is identified by

       a first Internet Protocol (IP) address, Media Access Control (MAC) address, or a hostname.

       Claim 28: The method according to claim 1, further comprising storing, operating, or using,

       by the first server, a server operating system.

       Claim 29: The method according to claim 1, for use with a software application that

       includes computer instructions that, when executed by a computer processor, cause the

       processor to perform the steps of the claim 1.

       Claim 30: The method according to claim 1, wherein the web server comprises a web server

       that is a Hypertext Transfer Protocol (HTTP) server responding to HTTP requests and

       addressed in the Internet using a web server Internet Protocol (IP) address.

       89.     Defendant has actual notice of the ’511 Patent since at least the filing of this

complaint and know at least from this complaint that implementation of the Accused

Instrumentalities using data servers in the United States infringe at least claims 1, 14, 20, 21, 22,

25, 27, 28, 29, and 30 of the ’511 Patent.




                                                 46
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 47 of 50 PageID #: 47




          90.   Upon information and belief Defendant sold, offered to sell, used, tested, and

imported and continues to sell, offer to sell, use, test, and import the Accused Instrumentalities

into the United States. Defendant imports their software, which is implemented on servers located

in the United States. Defendant’s Server Software in the Accused Instrumentalities implements the

steps of at least the above claims of the Asserted Patent and is not used for other commercial

services or products.    Defendant provides the data proxy center service of the Accused

Instrumentalities to their customers with the knowledge and intent that the customers’

implementation of the service using residential proxies located in the U.S. would infringe the ’511

Patent.

          91.   Defendant has been and is now infringing at least directly, indirectly and/or

contributorily, one or more claims including at least claims 1, 14, 20, 21, 22, 25, 27, 28, 29, and

30 of the ’511 Patent, both literally and/or under the doctrine of equivalents, by implementing the

Accused Instrumentalities using data center proxy servers located in the United States without

authority and/or license from Luminati, and Defendants are liable to Luminati under 35 U.S.C. §

271 et seq., including but not limited to under Sections 271(a), (b), (c) and/or (g). On information

and belief, at least since the service of this Complaint, Defendant has been aware of the Asserted

Patents yet has continued to infringe and cause its servers in the United States under Defendant’s

control to infringe claims of the Asserted Patents and has induced infringement. On further

information and belief, Defendant has developed, used, offered to sell and/or sold within the

United States and imported into the United States a component of a patented machine,

manufacture, combination or composition, or a material or apparatus for use in practicing a

patented process, constituting a material part of the invention, knowing the same to be especially

made or especially adapted for use in an infringement of such patent, and not a staple article or




                                                47
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 48 of 50 PageID #: 48




commodity of commerce suitable for substantial noninfringing use. On further information and

belief, Defendant also imports and sells as well as causing others to use within the United States a

product which is made by a process patented in the United States whereby the importation, offer

to sell, sale, and/or use of the product occurs during the term of such process patent. Such products

may include for example, the set of results sent to customers in the United States as created and

assembled by the patented methods of the Asserted Patents.

       92.     As a result of Defendant’s infringement of the ’511 Patent, Luminati has suffered

and continues to suffer damages. Thus, Luminati is entitled to recover from Defendant the

damages Luminati sustained as a result of Defendant’s wrongful and infringing acts in an amount

no less than its lost profits and/or a reasonable royalty, together with interest and costs fixed by

this Court together with increased damages up to three times under 35 U.S.C. § 284.

       93.     Luminati has suffered damage because of the infringing activities of Defendant, its

officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless Defendant’s infringing activities are preliminarily and

permanently enjoined by this Court. Luminati practices the Asserted Patents. Non-exclusive

examples of damage incurred by Luminati as a result of Defendants’ infringement include, but are

not limited to, lost profits and/or a reasonable royalty, loss of market share, lowered prices and the

inability of Luminati to obtain the revenues and profits it would have been able to obtain but for

the infringement, lost sales in other services when customers did not purchase Data Center proxy

services from Luminati as a result of the infringement, and loss of convoyed sales of other related

services that Luminati would have sold but for the infringement.




                                                 48
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 49 of 50 PageID #: 49




        94.       Defendant’s infringement of the ’511 Patent is and continues to be deliberate and

willful because Defendant was and is on notice of the ’511 Patent at least as early as this

Complaint, yet Defendants continues to infringe the ’511 Patent. This case should be deemed an

exceptional case under 35 U.S.C. § 285, and if so, Luminati is entitled to recover its attorneys’

fees.



                                      PRAYER FOR RELIEF



          WHEREFORE, Plaintiff Luminati respectfully requests that this Court enter:


        A. A judgment in favor of Luminati that the Defendant has and is infringing the Asserted

              Patents;

        B. A judgment declaring Defendant’s infringement to be willful;

        C. A judgment declaring that this case is exceptional within the meaning of 35 U.S.C. §

              285;

        D. A permanent injunction enjoining Defendant, its officers, directors, agents, servants,

              employees, associates, partners, customers, server owners and / or operators, and other

              persons who are in active concert or participation with BI Science, from infringing the

              Asserted Patents and/or such other equitable relief the Court determines is warranted

              in this case;

        E. A judgment and order requiring the Defendant to pay to Luminati its damages,

              enhanced damages, costs, expenses, prejudgment and post-judgment interest, and

              attorneys’ fees, if applicable, for the Defendants’ infringement of the Asserted Patents




                                                  49
 Case 2:19-cv-00397-JRG Document 1 Filed 12/06/19 Page 50 of 50 PageID #: 50




            as provided under 35 U.S.C. §284 and/or §285, and an accounting of ongoing post-

            judgment infringement; and

        F. Any and all other relief, at law or in equity that this Court deems just or proper.



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Luminati hereby demands

a trial by jury of all issues so triable.



Dated: December 6, 2019                           Respectfully submitted,

                                                   /s/ Korula T. Cherian
                                                   S. Calvin Capshaw
                                                   State Bar No. 03783900
                                                   Capshaw DeRieux, LLP
                                                   114 E. Commerce Ave.
                                                   Gladewater, TX 75647
                                                   Telephone: 903-845-5770
                                                   ccapshaw@capshawlaw.com

                                                   Korula T. Cherian
                                                   Robert Harkins
                                                   RuyakCherian LLP
                                                   1936 University Ave, Suite 350
                                                   Berkeley, CA 94702

                                                   Amadou Kilkenny Diaw
                                                   Corrine Saylor Davis
                                                   Ronald Wielkopolski
                                                   RuyakCherian LLP
                                                   1700 K St. NW, Suite 810
                                                   Washington, DC 20006

                                                   ATTORNEYS FOR PLAINTIFF
                                                   LUMINATI NETWORKS LTD.



                                                 50
